Citation Nr: 1806365	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-22 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative disc disease with spondylosis at the L5-S1.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to July 29, 2013 and in excess of 50 percent thereafter for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, claimed as chills and chronic fatigue syndrome. 

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2010, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of these matters is with the RO in Providence, Rhode Island.

An April 2017 rating decision granted a higher initial 20 percent rating for lumbar degenerative disc disease with spondylosis at the L5-S1 level effective September 17, 2008.  In addition, a September 2017 rating decision granted a higher rating of 50 percent for PTSD from July 29, 2013.  However, as neither of these increases in ratings represent the maximum rating available, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).     

After reviewing the Veteran's contentions and evidence of record, the Board finds that the Veteran's claims for chills, perfected on appeal, includes chronic fatigue syndrome.  In this regard, in his December 2009 informal claim and January 2010 notice of disagreement, the Veteran specifically claimed that his chills are symptoms of either chronic fatigue syndrome or Gulf War Illness.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Under these circumstances, the Board has recharacterized this matter more broadly, as reflected on the title page.  See 38 C.F.R. § 19.35  (2017) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The Board finds that the issue of entitlement to a TDIU is included in the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in a May 2016 statement, the Veteran reported that he was unable to work due to his service-connected PTSD.  Thus, the Board finds that the record raises the claim for a TDIU due to the Veteran's service-connected disabilities, and the issue of entitlement to a TDIU claim is before the Board.

The issues of entitlement to service connection for hypertension, diabetes mellitus type II, and disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, entitlement to an increased rating for lumbar degenerative disc disease with spondylosis at the L5-S1, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from January 28, 2010 to May 3, 2016, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas are not demonstrated.

2.  As of May 4, 2016, the Veteran's PTSD symptoms have more nearly approximated occupation and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for PTSD, from the January 28, 2010 effective date of service connection to May 3, 2016, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD, from May 4, 2016 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's service-connected PTSD is rated as 30 percent disabling from the January 28, 2010 effective date of the grant of service connection and as 50 percent disabling from July 29, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability. 

Pursuant to this General Rating formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).

Factual Background

Generally, VA treatment records from January 2010 to April 2010 reflect reports of nightmares, intrusive thoughts and memories, avoidance behaviors, hypervigilance, difficulties sleeping, startle response, agitation, restricted range of affect, marital distress, and isolation.  The Veteran denied suicidal or homicidal ideation and was consistently assigned a GAF score of 55.  He stated that his education and spending time with his children were important to him and that he was communicating better with his son.  

At a June 2010 VA PTSD examination, the Veteran was punctual, provided information in a clear and forthcoming manner, and had an appropriate affect to his thought content and mood.  The examiner noted that the Veteran was difficult to interview because of his apprehension and was somewhat anxious and hyper.  The examiner also noted that the Veteran did not display much emotion when he described his traumatic in-service stressor.  The Veteran reported intrusive memories triggered by loud noises and daily symptoms of PTSD with moderate severity and intermittent duration.  He denied suicidal and homicidal ideation.  While the examination reflected that the Veteran's PTSD had a moderately severe impact on his occupational and social functioning, especially when combined with his substance abuse, the Veteran enjoyed his job, got along with his supervisors, coworkers, and passengers, and was punctual.  The examiner found that the Veteran's substance abuse was not related to his active duty service and assigned a GAF score of 76.  However, the examiner did not review the claims file before conducting the examination.  He did review the electronic medical records. 

A July 2013 VA treatment record reflects reports of anger, panic attacks, nightmares, depression due to relationship difficulties, poor concentration, poor job performance, irritability, agitation, constant fatigue, difficulties with interpersonal relationships, avoidance behaviors, isolation, difficulties sleeping, hypervigilance, heightened startle response, and emotional numbness.  He denied suicidal or homicidal ideation.  His wife was supportive to a degree and his father-in-law was a positive influence.  The Veteran described his relationship with his oldest child as "so-so," but his relationships with his youngest child and granddaughter as "great."  He was assigned a GAF score of 55 - 60.  

Generally, VA treatment records from August 2013 to December 2014 reflect reports of low mood, sleep impairment, nightmares, anxiety, panic attacks, poor concentration, marital problems, fatigue, difficulties with interpersonal relationships, and avoidance behaviors.  While the Veteran consistently denied suicidal and homicidal ideation, in December 2013 he reports passive suicidal ideation with no intent.  However, in December 2013, the Veteran had not taken his antidepressant medication in two weeks.  

In an August 2013 substantive appeal, the Veteran reported nightmares, marital conflict, non-existent relationships with people, difficulties sleeping, panic attacks (occurring two to three times a week), anger, irritability (i.e., fighting with his coworker at work), loss of interest in doing anything, including work, difficulties remembering written regulations and policies, and worsened depression.  He stated that if someone walked up behind him, he would become defensive and hurt them.  He reported that he had been verbally warned and put on notice by his supervisor and lost time from work due to his difficulties sleeping.  

According to a March 2014 letter by Mary Lambert, M.D., a VA psychologist, the Veteran had taken and needed to take time off work due to recent work-related difficulties and pressures.  She suggested that a one to two week break would be adequate.  In an April 2014 statement, the Veteran reported that he missed time from work because of his PTSD-related depression. 

According to a Special Report of Training, the Veteran indicated in February 2015 that could not work at VA due to exacerbation of PTSD.

At a May 2016 VA PTSD examination, the Veteran reported difficulties sleeping, nightmares (occurring three or more times a week), suspiciousness, and flashbacks triggered by news or disasters.  He denied hallucinations and delusions.  He was living with an acquaintance since separating from his wife, who wanted him to return, a few weeks prior.  With regards to his social history, the Veteran was close with his seven year old son, but not with his wife's other four children, was in touch with his mother, but not close, and had one friend who he saw once a year and spoke with on the phone.  According to the Veteran, his friend was "like a brother to him."  He said that he did not have any hobbies.  With regards to his occupational history, the Veteran had worked as a bus driver for Perry Point VA medical center from 2009 to 2014 and had to resign due to allegations of harassment.  He had had eight jobs since 2014 and reportedly lost these jobs due to his anger issues and depression.  He stated that he missed time from work due to his depression.  

The Veteran had symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships, difficulties adapting to stressful circumstances, including work or work-like settings, inability to establish and maintain effective relationships, and suicidal ideation.  Specifically, he reported that when he left home a few weeks prior, he thought about driving off a dam, but did not because of his seven year old child.  He also reported thoughts of harming other people, but asserted that he would not actually do so.  The Veteran stated that he would look outside for a fireball coming out of the sky, which happened when he was in Saudi Arabia.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In a May 2016 statement, the Veteran reported losing time from work due to his difficulties sleeping and nightmares.  He wanted to work alone, occasionally got into arguments with patients and coworkers, and had been verbally warned and put on notice.  He reported difficulties remembering written policies, rules, and regulations, inability to comprehend school work, irritability, anger, relationship problems (i.e., no friends), panic attacks (occurring twice a week), continuously checking the doors and windows throughout the night, depression related to PTSD, and loss of interest in work and hobbies.  He had lost eight jobs since leaving VA due to his PTSD.  He was separated from his wife and on suspension from work.  

Generally, VA treatment records from May 2016 to February 2017 reflect that the Veteran was employed as a truck driver for a furniture company.  He reported that he was "doing great" and that "life is good."  His mood was generally stable even though he had periodically had mild and manageable "down days."  He denied irritability.  He was physically active at home, played with his grandson, played basketball, and swam.

From January 28, 2010 to May 3, 2016

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher 50 percent rating, but not higher, from the January 28, 2010 effective date of the grant of service connection to May 3, 2016.  38 C.F.R. § 4.7. 

In granting a 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

From the January 28, 2010 effective date of the grant of service connection to May 3, 2016, the Veteran's PTSD symptoms were manifested primarily by nightmares, intrusive thoughts and memories, avoidance behaviors, hypervigilance, difficulties sleeping, startle response, agitation, marital distress, isolation, and restricted range of affect.  The symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.

Although the medical evidence does not show symptomatology such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Id.  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 50 percent rating appear to be demonstrated from the January 28, 2010 effective date of the grant of service connection to July 29, 2013. 

Likewise, the Board also notes that the GAF score of 55 assigned in VA treatment records from January 2010 to April 2010 are supportive of a 50 percent disability rating.  The GAF score of 55 to 60 assigned in the July 2013 VA treatment record supports a 50 percent disability rating and no higher.  According to DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this regard, the Veteran has indicated that he has had panic attacks, restricted range of affect, marital distress, isolation, and avoidance behaviors.  While the assignment of a GAF score of 76 in the June 2010 VA PTSD examination would suggest that a lower rating was warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD do not meet the criteria for the 70 percent or maximum 100 percent rating from January 28, 2010 to May 3, 2016.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, and a 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; instability to establish and maintain effective relationships; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran maintained a relationship with his wife, child, and co-workers.  The record does not show total social or occupational impairment or deficiencies in work, family relations, or school.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 or 100 percent rating from January 28, 2010 to May 3, 2016.  

Accordingly, the Board finds that the criteria for a 50 percent rating, but not for a higher rating for PTSD, are met from January 28, 2010 to May 3, 2016.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).   

From May 4, 2016

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher 70 percent rating, but not higher, from May 4, 2016.  38 C.F.R. § 4.7. 

In granting a 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan, 16 Vet. App. 436 (2002).

Since May 4, 2016, the Veteran's PTSD symptoms were manifested primarily by difficulties sleeping, nightmares (occurring three or more times a week), suspiciousness, intrusive memories, depressed mood, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships, difficulties adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating. 

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Id.  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since May 4, 2016. 

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum 100 percent, rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.   The Veteran maintained a relationship with his wife and his child and employment as a truck driver for a furniture company.  He may have some occupational and social impairment, but the record does not show that he has total occupational impairment.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating since May 4, 2016.

Accordingly, the Board finds that the criteria for a 70 percent rating, but not for a higher rating for PTSD, are met since service connection was established.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).   


ORDER

An initial 50 percent rating, but not higher, for PTSD, from the January 28, 2010 effective date of service connection to May 3, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits. 

A 70 percent rating, but not higher, for PTSD, from May 4, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Hypertension

The Veteran was last afforded a VA examination for his hypertension in June 2010, but it did not address the etiology of his hypertension.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A(d)(2)(2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran was diagnosed with hypertension in the June 2010 VA examination.  The Veteran asserts his hypertension is related to his service-connected PTSD.  He has also submitted medical treatise evidence suggesting a link between exposure to high stress situations, such as combat experience, and hypertension.  However, this evidence is insufficient for the Board to make a decision on the claim, because it is too speculative and does not refer to the Veteran's current diagnosis.  Therefore, a VA examination is warranted to determine whether the Veteran's hypertension is etiologically related to active duty or his service-connected PTSD.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4)(2017).   

Undiagnosed or medically unexplained chronic multisymptom illness

The June 2010 VA examination for chronic fatigue syndrome is inadequate to make an informed decision on the Veteran's claim, because it does not adequately address the February 2010 VA rheumatology note diagnosing the Veteran with chronic fatigue syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, it appears that the Veteran has not been afforded a Gulf War VA examination.  Therefore, a new VA examination is warranted.      

Further, the Veteran consistently asserts that he was diagnosed with chronic fatigue syndrome in a Gulf War Registry Examination.  However, it does not appear to be of record.  Hence, further development is required.  

Lumbar Spine

Recently, in Sharp v. Shulkin, the Court addressed the adequacy of a VA examiner's findings concerning additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the limitation of motion during flare-ups, as the Veteran's most recent May 2016 VA examination did not address this issue.  

Diabetes Mellitus

In an August 2013 VA examination, the examiner opined that it was at least as likely as not that the Veteran's diabetes mellitus type II was caused by his active duty service.  His rationale was that the Veteran did not develop diabetes until after active service and the Veteran denied any family history or other risk factors for developing diabetes.  In April 2016, the RO requested an addendum opinion because the August 2013 VA examiner did not provide a basis for linking the Veteran's diabetes to his service.  In an April 2016 opinion, a different examiner opined that it was less likely than not that the Veteran's diabetes mellitus was caused by his active duty service.  His rationale was that the Veteran was diagnosed with diabetes in 2012 and there was no indication of or treatment for diabetes in the service treatment records.  As both examiners are internists and thus, equally qualified, the Board requires a clarifying opinion reconciling both opinions before adjudicating this claim.  

TDIU

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased rating claim for a lumbar spine disability, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his increased rating claim has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to TDIU, to include sending the Veteran a letter explaining what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing TDIU.   

2.  Obtain any outstanding and relevant VA and/or private treatment records, to include the Veteran's Gulf War Registry examination.

3.  Thereafter, schedule the Veteran for examinations to  address the nature and etiology of his (a) hypertension; 
(b) disability due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses, claimed as chronic fatigue syndrome and chills, and (c) to obtain an addendum opinion regarding the nature and etiology of the Veteran's diabetes mellitus type II which reconciles the August 2013 and April 2016 opinions.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

(a) In addressing the nature and etiology of the Veteran's hypertension, the examiner should consider the medical treatise evidence submitted by the Veteran suggesting a link between exposure to high stress situations, such as combat experience, and hypertension.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his active duty service or cause or aggravated by his service-connected disability, namely PTSD.

(b) In addressing the nature and etiology of a disability due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses, claimed as chronic fatigue syndrome and chills, the examiner should address the February 2010 VA treatment record diagnosing the Veteran with chronic fatigue syndrome.  

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic fatigue syndrome is related to his active duty service 

If fatigue and chills are a symptom(s) that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service. 

(c) Obtain an addendum opinion regarding the nature and etiology of the Veteran's diabetes mellitus type II which reconciles the August 2013 and April 2016 opinions.  The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II, is related to his active duty service.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine degenerative disc disease with spondylosis.   Provide the claims file, including a copy of this REMAND, to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

In addressing the current severity of the Veteran's service-connected lumbar spine degenerative disc disease with spondylosis, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Further, in accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

5.  Thereafter, readjudicate the claims, to include the claim for TDIU.  If any benefit sought is denied, in whole or in part, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


